442 F.2d 1350
SEARS ROEBUCK AND COMPANY, Appellant,v.GLENWAL COMPANY, Appellee.
No. 695, Docket 35584.
United States Court of Appeals, Second Circuit.
Argued April 12, 1971.Decided April 12, 1971.

Alfred L. Bases, Brendan C. Kelly, Daniel E. Costigan, Mendes & Mount, New York City, for appellant.
Peter Goetz, Patrick J. Guarino, Goetz & Fitzpatrick, New York City, for appellee.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
In open court the order of October 6, 1970 is affirmed upon the opinion of Judge Weinfeld in the United States District Court for the Southern District of New York, dated July 22, 1970, and reported at 325 F.Supp. 86 (S.D.N.Y.1970).